DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II to claims 11-18 in the reply filed on 12/1/2020 is acknowledged.

This application is in condition for allowance except for the presence of claims 1-10 and 19-26 directed to inventions non-elected without traverse.  Accordingly, claims 1-10 and 19-26 been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 11 requires that a first metal ionic species and second metal ionic species are in a nonaqueous liquid. The metal ionic species react (reduce the first metal ionic species and oxidize the second metal ionic species) and then an electrodeposition process (applied current or voltage) is performed such that one or both of the metal species are deposited. 
There is nothing in the prior art to suggest this specific redox process within a nonaqueous solution.
The closest art is that of US 2009/0194426 of Abbott. In Abbott tin metal is reacted with an iron to oxidize the tin (make tin ions) and reduce the iron (III to II). The tin can then be deposited. However, there is no suggestion of the tin being in the nonaqueous liquid as a component (it is on a substrate that is dipped in the solution, thus not in the solution itself).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794